Mr. Justice Aldrey
delivered the opinion of the court.
Mercedes Guadalupe was prosecuted for and convicted of carrying on a certain date a barber’s razor, and in her appeal from that judgment she assigns the following errors:
“1. — That the court below erred in not sustaining the demurrer on the ground that the defendant had been acquitted of a crime which included as an aggravating circumstance the act with which she is charged.
“2. — The court erred in the admission of evidence which had no connection whatever with the case.
“3. — The decision and the judgment of the court are contrary to the evidence.”
The first assignment of error is that the defendant can not be punished for carrying a barber’s razor, because she had been acquitted of the charge of assaulting and wounding another person with that razor. This point has been settled *80by this Supreme Court in a sense contrary to the contention of the appellant in the cases of Ex parte Torres, 11 P.R.R. 98, and Ex parte Huertes, 22 P.R.R. 489. See also 16 C. J. 275.
The second assignment of error is also without merit, because it was not sought to prove the crime of assault and battery with which the appellant had been charged in another prosecution, but when the appellant was seen carrying the weapon, which was when the appellant wounded another woman, and the court below took care to eliminate at the trial anything relating to the aforesaid assault and battery.
As to the third assignment of error, we have gone through the evidence and are convinced that the decision of the court below regarding the conflict in the evidence was proper.
The judgment appealed from must be affirmed.
Mr. Justice Hutchison took no part in the decision of this case.